Affirmed and Memorandum Opinion filed March 11, 2014.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-12-01039-CR

                          DANIEL GLASS, Appellant
                                        V.

                      THE STATE OF TEXAS, Appellee

                   On Appeal from the 248th District Court
                           Harris County, Texas
                       Trial Court Cause No. 1337662

                 MEMORANDUM                     OPINION


      Appellant Daniel Glass entered a plea of guilty to possession of a controlled
substance. In accordance with the terms of a plea agreement with the State, the
trial court deferred adjudication of guilt and placed appellant under community
supervision for a period of three years. Appellant appeals claiming the trial court
erred in denying his motion to suppress evidence. We affirm.
                                     I.      BACKGROUND

       Appellant was traveling in a vehicle that was stopped for a traffic violation
by Deputy Arturo Cruz of the Harris County Constable’s Office. Deputy Cruz
requested consent to search the vehicle and the driver gave consent.                  After
conducting an external pat down of the driver to check for weapons, Deputy Cruz
asked for consent to search the driver’s pockets. The driver consented and Deputy
Cruz searched his pockets.

       Deputy Cruz found a wallet in appellant’s back pocket, which the deputy
immediately removed and opened. Inside the wallet, Deputy Cruz found a baggie
containing a white powdery substance that he suspected to be cocaine. Deputy
Cruz took the baggie out of the wallet and asked appellant if he knew what it was.
Appellant said it was cocaine. Deputy Cruz then placed appellant under arrest.

                               II.        MOTION TO SUPPRESS

       In his sole issue, appellant claims the trial court erred in denying his motion
to suppress because the search of his wallet exceeded the scope of his consent to
search.1 In reviewing a trial court’s ruling on a pretrial motion to suppress, we
should afford almost total deference to the trial court’s determination of the
historical facts that are supported by the record, especially when the trial court’s
fact findings are based on an evaluation of credibility and demeanor. State v.
Elias, 339 S.W.3d 667, 673 (Tex. Crim. App. 2011).                 The same amount of
deference should be afforded to trial courts’ rulings on “application of law to fact
questions,” also known as “mixed questions of law and fact,” if the resolution of
those ultimate questions turns on an evaluation of credibility and demeanor. Id.
“Mixed questions of law and fact” not falling within this category may be reviewed
       1
         Appellant does not challenge the stop, the length of the detention, or that he gave
consent for his pockets to be searched.

                                              2
de novo. Id. Because the trial court did not make explicit findings of fact in this
case, we review the evidence in a light most favorable to the trial court’s ruling and
assume the trial court made implicit findings of fact supported by the record.
Castro v. State, 227 S.W.3d 737, 741 (Tex. Crim. App. 2007).

      The extent of the search is limited to the scope of the consent given, and the
scope of the consent is generally defined by its expressed object. See Florida v.
Jimeno, 500 U.S. 248, 251 (1991); DuBose v. State, 915 S.W.2d 493, 496 (Tex.
Crim. App. 1996), overruled on other grounds by Guzman v. State, 955 S.W.2d 85,
90 (Tex. Crim. App. 1997). The standard for measuring the scope of consent is
that of “objective” reasonableness—what the typical reasonable person would have
understood by the exchange between the officer and the individual. Jimeno, 500
U.S. at 251; DuBose, 915 S.W.2d at 496.

      Appellant relies on Campbell v. State, 864 S.W.2d 223 (Tex. App.—Waco
1993, pet. ref’d), but in that case the officer asked “if he could pat him down for
his own safety.” Id. at 224. If the officer indicates the object of his search, any
subsequent consent to search is thereby limited in scope. See Vargas v. State, 18
S.W.3d 247, 254 (Tex. App.—Waco 2000, pet. ref’d) (because trooper asked if he
could search for contraband, the permissible scope of the search included any
container which could contain it); see also James v. State, 72 S.W.3d 35, 42–43
(Tex. App.—Texarkana 2001, pet. ref’d) (when officer asked defendant if he was
involved in narcotics trafficking and then asked for consent to search, search of
metal tin that could conceal evidence of narcotics activity did not exceed its
intended scope).    In this case, Deputy Cruz did not indicate the object of his
search. Appellant asserts that a reasonable person would have understood Deputy
Cruz’s request to check his pockets as a request to further search for weapons. We
reject appellant’s argument. Since Deputy Cruz already had done a pat down for

                                          3
weapons, a reasonable person would have understood that he was now searching
for something else.

      More analogous to this case is Montanez v. State, 211 S.W.3d 412, 416 (Tex.
App.—Waco 2006, no pet.). In that case, the officer required the defendant to
drive to the task force’s headquarters to inspect the gas tank. The court noted the
defendant placed no limits on the scope of his consent and the officer did not
expressly tell the defendant that he wanted to search for narcotics. “Nevertheless,
it is objectively reasonable that an unlimited consent to search a vehicle will extend
to every part of the vehicle within which contraband may be hidden.” Id. The
court found the trial court did not abuse its discretion by concluding the search did
not exceed the scope of the consent given. Id. Because appellant consented to
Deputy Cruz’s search of his pockets without placing any explicit limitation on the
scope of the search, we find it was objectively reasonable for the trial court to
conclude that the general consent to search appellant’s pockets included consent to
search “containers” within those pockets. See Simpson v. State, 29 S.W.3d 324,
330 (Tex. App.—Houston [14th Dist.] 2000, pet. ref’d) (“Unless an officer’s
request, or a suspect’s consent, limits a search to a particular area of the vehicle,
such as the passenger compartment or trunk, we believe that a request for a search
‘of the car’ reasonably includes all areas of the vehicle and excludes none.”).
Accordingly, we conclude the trial court did not abuse its discretion in denying the
motion to suppress. Appellant’s issue is overruled.

      Having determined the trial court’s ruling was supported by consent, we
need not address appellant’s other arguments. See Tex. R. App. P. 47.1. The
judgment of the trial court is affirmed.

                                               _____________________________
                                               Ken Wise
                                               Justice
                                           4
Panel consists of Chief Justice Frost and Justices Jamison and Wise.
Do Not Publish — TEX. R. APP. P. 47.2(b).




                                         5